Citation Nr: 0721273	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  06-01 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death. 


WITNESSES AT HEARING ON APPEAL

Appellant, E.G., C.C. (Translator)


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the Philippine Scouts from 
May 1946 to April 1949.  He died in November 1984 and the 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  

The appellant initially applied to reopen a claim for 
entitlement to nonservice-connected (NSC) death pension.  As 
the RO has not as of yet adjudicated this claim, it is 
referred to the RO for appropriate action.  

The appellant was afforded a Video Conference Hearing with 
the undersigned Veterans Law Judge in May 2007.  A transcript 
is associated with the claims file.  

The decision below reopens the appellant's claim for service 
connection for the cause of the veteran's death.  The 
reopened claim is addressed in the REMAND appended to this 
decision.  The matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's original claim for service connection for 
the cause of the veteran's death was denied by a September 
1985 RO decision on the basis that the veteran's terminal 
condition, a peptic ulcer, was not documented in service or 
until many years thereafter.  The appellant did not appeal 
this decision and it became final.

2.  Evidence received since the final decision of record 
relates specifically to an unestablished fact necessary to 
substantiate the claim for service connection for the cause 
of the veteran's death; the additional evidence raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material has been received to reopen a claim for 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the appellant's application to reopen her 
claim for service connection for the cause of the veteran's 
death.  Therefore, no further development is needed with 
respect to this aspect of her appeal.  As noted above, the 
reopened claim for service connection for the cause of the 
veteran's death is further addressed in the remand below.  It 
should be noted that the RO should cure any potential defects 
in notice, as would be demonstrated by a failure to notify 
the appellant of all five elements of a service connection 
claim (to include the type of evidence necessary to establish 
an effective date for the claimed disability), or assistance 
provided by VA, prior to its determination of a proper 
effective date.  Pelegrini, supra (holding that proper VCAA 
notice must "precede an initial unfavorable [RO] decision"); 
see also Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006) (holding that the VCAA notice requirements contained 
in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, which 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability).

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection/Cause of Death

Applicable law provides that service connection will be 
granted if it is shown that the veteran had a disability 
resulting from an injury experienced or a disease contracted 
in the line of duty, or for aggravation in the line of duty 
of a preexisting injury or disease, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related. For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.310, 3.312 (2006).

A contributory cause of death, however, is inherently not 
related to a principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal link. 
Id.  Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the view of whether there were 
resulting debilitating effects and general impairment of 
health to an extent that would render a person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Id.

Analysis-New and Material Evidence

The appellant's original claim for service connection for the 
cause of the veteran's death was denied in a September 1985 
rating decision on the basis that the veteran's terminal 
condition, a peptic ulcer, was not documented in service or 
until many years thereafter.  The appellant did not appeal 
this decision, and it became final.  38 C.F.R. § 3.105.  

In order to reopen a previously denied claim, a claimant must 
submit new and material evidence.  See 38 C.F.R. § 3.156.  
The appellant has submitted duplicate copies of treatment 
records dating to 1959, which show the presence of 
hypertension and peptic ulcer disease.  This evidence was of 
record at the time of the initial denial and is not new.  The 
appellant has also submitted a sworn lay statement attesting 
to the fact that the veteran took herbal remedies for a 
peptic ulcer shortly after service, and that he experienced 
peptic ulcer disease in service.  This evidence is new but 
not material as it does not raise a reasonably possibility of 
substantiating the claim.    

The appellant also submitted terminal hospital records which 
show that the veteran was treated for pulmonary tuberculosis, 
hemorrhoids, and peptic ulcer disease in the days immediately 
preceding the veteran's death, and the report purportedly 
from a physician, which includes history that the veteran was 
treated for tuberculosis, hemorrhoids, and an ulcer in 1951 
and 1952 or within a few years of service.  While the RO was 
not able to certify that the author of this statement was a 
registered  physician, the Board finds that, for the limited 
purpose of reopening the claim, this latter statement is also 
new and material.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed).  In 
view of the foregoing, and with consideration of a previously 
considered medical opinion dated in 1959 or approximately 10 
years post-service linking the veteran's peptic ulcer to 
service, albeit based upon history obtained from the veteran 
at that time, new and material evidence has been received to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death.  


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for the cause of the 
veteran's death is reopened; the appeal is granted to this 
extent only.  


                                                            


                                                            
REMAND

As explained in more detail below, further development is 
warranted for the appellant's claim for entitlement to 
service connection for the cause of the veteran's death.  The 
relevant evidence is summarized below. 

A certificate of death shows that the veteran died of an 
acute ulcer in November 1984 at the age of 62 years.  Service 
connection was not in effect for any disease or disability 
during the veteran's lifetime.  He filed claims for service 
connection for peptic ulcer disease and hypertension but 
those claims were denied by an unappealed January 1960 RO 
decision on the basis of there being no evidence of either 
disease during service.  

The veteran's service medical records do not reveal a 
diagnosis of peptic ulcer disease.  He was evaluated for 
chills, fever and headaches while on active duty.  The 
impression was an undiagnosed illness.  

The veteran was first diagnosed with a peptic ulcer in 1959, 
approximately 10 years after his separation from service.  In 
a report associated with this diagnosis, the examiner stated 
that the veteran's ulcer was related to his service in the 
Philippine Scouts.  The Board notes that a medical opinion 
based on history provided by the veteran cannot be dismissed 
based on the mere fact that it is subjectively based; 
however, if the history is not verified by the evidence of 
record, its probative value is diminished.  See Coburn v. 
Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  

The veteran received treatment for a peptic ulcer on numerous 
occasions prior to his death, and hospital records dated in 
November 1984 report treatment for the disorder in the days 
immediately preceding death.  

A sworn affidavit of two lay persons who knew the veteran 
during service is of record.  These two individuals attest to 
witnessing the veteran take herbal medicine for a peptic 
ulcer in the early 1950s, and state that the veteran had a 
peptic ulcer in service.  As neither affiant has not been 
shown to have the proper medical knowledge to render an 
opinion on an earlier diagnosis or etiology of the veteran's 
fatal peptic ulcer disease, these assertions regarding such 
are of no probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu, supra.

The Board turns now to the opinion submitted by "Dr. V."  
This opinion states that the veteran was treated for 
pulmonary tuberculosis, peptic ulcer, hemorrhoids, and 
essential hypertension in April 1951 and May 1952, beginning 
approximately two years after service.  The Board notes that 
the RO investigated the credentials of "Dr. V.," and found 
that no physician by that name is registered with the 
Philippine Professional Regulation Commission.  Accordingly, 
this statement is not credible evidence that supports the 
appellant's claim. 

As noted above, new and material evidence has been received 
to reopen the claim for service connection for the cause of 
the veteran's death.  After ensuring compliance with VCAA, 
the RO must consider the reopened claims in the first 
instance, considering both old and new evidence on a de novo 
basis.  

The RO should also obtain a medical opinion.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the United States Court of 
Appeals for Veterans Claims recognized in 38 C.F.R. § 
3.159(c)(4) a three-pronged test for ascertaining whether a 
VA examination or opinion is warranted to address a claim for 
service connection.  The Board here finds that such a VA 
medical opinion is necessary in this instance and the three-
prong test of 38 C.F.R. § 3.159(c)(4) recognized in McLendon 
is here applicable.  Specifically, in light of the veteran's 
in-service evaluation for what was described then as an 
"undiagnosed illness" and the opinion of a physician 
linking the veteran's peptic ulcer to service (albeit without 
a review of the record) approximately 10 years after service 
and following the receipt of the veteran's claim for service 
connection for a peptic ulcer in 1959, the RO should send the 
claims file to a VA clinician to review the record and 
provide an opinion on the contended causal relationship.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the RO should provide VCAA 
notice for a de novo claim for service 
connection for the cause of the veteran's 
death.

2.  Thereafter, the RO should send the 
claims file to a VA C & P clinician for 
review.  Following a review of the 
relevant evidence of record, to include 
the service medical records and the 1959 
physician's opinion, the clinician should 
express an opinion on the following 
question: Is it at least as likely as not 
(a 50 percent or greater probability) 
that the veteran's current peptic ulcer 
disease began during service or was 
causally linked to any incident or 
finding recorded during service, to 
include the clinical findings attributed 
to an undiagnosed illness.  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

3.  Thereafter, the RO should 
readjudicate the claim for service 
connection for the cause of the veteran's 
death on a de novo basis.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


